Williams, J.
I concur in the construction given to the act in these cases, except so far as the opinion decides that lumber furnished for the erection and construction of a derrick used in hoist*299ing slate from the quarry, and powder and fuse used in blasting the slate, are not “materials,” within the meaning of the act for which the stockholders are individually liable.
In the other cases judgment was entered November 12th 1872.
Per, Curiam. Our views of the liability of stockholders in this corporation have been pretty fully explained in the case of Moyer v. The Pennsylvania Slate Company et, al., besides which, and the opinion of the learned judge below in the case stated, embracing all the foregoing suits, nothing further is needed to show that the judgments entered therein must be
Affirmed.